Exhibit 10.1

 

LOGO [g46043imag1.jpg]    Director and Section 16 Officer Stock
Ownership Program     

 

Purpose and Effective Date

 

The purpose of the Director and Section 16 Officer Stock Purchase Program (the
“Program”) is to encourage ownership of WatchGuard Technologies, Inc. (the
“Company”) stock for directors and executive officers.

 

The effective date of this Program is April 13, 2005.

 

Eligibility and Bonus Pay Amount

 

Each member of the Company’s Board of Directors and any officer of the Company
that is considered an “officer” for purposes of Section 16 of the Securities
Exchange Act of 1934, is eligible for the Program (together the “Participants”).

 

Program Outline

 

Under the program, voluntary purchases of the Company’s common stock by
Participants are matched by the Company in the form of a grant of that number of
shares of restricted stock equal to 50% of those purchased in the open market,
up to a maximum of 5,000 shares of matching restricted stock units per
Participant per year (“Matching Shares”). The Matching Shares will vest at a
rate of 33% annually over a three year term. The annual vest date shall be the
anniversary of the purchase date. In addition, any unvested Matching Shares
granted by the Company will be forfeited if the shares that were matched are
sold.

 

Participants are responsible for informing the Company’s Human Resources
department of any purchases and/or sales of Company stock. As soon as
practicable following the purchase of any Company stock, the Matching Shares
will be placed in and administered through an E*Trade account. Upon vesting,
Matching Shares may be transferred to a non-E*Trade brokerage account.

 

Termination, Death/Disability, Retirement

 

All capitalized terms in this Section not otherwise defined herein have the
meaning set forth in the Company’s Amended and Restated 1996 Stock Incentive
Compensation Plan. If a Participant terminates his/her employment/service
voluntarily or is terminated for Cause, all unvested Matching Shares shall be
forfeited. Involuntary termination of a Participant without Cause or due to the
death or Disability of the Participant will result in all unvested Matching
Shares becoming fully vested. Retirement of a Participant will result in a
pro-rata vesting of remaining unvested Matching Shares as if such Matching
Shares vested daily from the date of grant through the end of the three-year
vesting period. If within one year of a Corporate Transaction other than a
Related Party Transaction a Participant is terminated involuntarily without
Cause or leaves for Good Reason, all unvested Matching Shares shall fully vest.



--------------------------------------------------------------------------------

Program Administration

 

The Compensation Committee has the authority to construe and interpret this
Program, including the authority to remedy and resolve ambiguities and decide
all questions relating to the eligibility or share matching under this Program.

 

Employment Relationship

 

For officer Participants, nothing in this Program shall be construed to be a
contract of employment/service nor is it intended to alter the Company’s at-will
employment.

 

Amendment

 

The Board may amend the provisions contained herein in such respects as it deems
advisable. Any such amendment shall not, without the consent of the holder of
matching shares, impair or diminish any rights or obligations under any share
theretofore granted under the Program.